Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1-7 are objected to because of the following informalities: 
	Claim 1, line 13, line 14-15,  “ the first current source circuits” should be – the plurality of first current source circuits—
	Claim 1, line 16, “ the first switches” should be – the plurality of first switches—
	Claim 1, line 19, 20-21, “ the first current source circuits” should be – the plurality of first current source circuits—
Claim 1, line 22, “ the second switches” should be – the plurality of second switches—
	Claim 2, line 6, “ the first switching signals” should be – the plurality of first switching signals—
	Claim 2, line 7, “ the second switching signals” should be – the plurality of second switching signals—
	Claim 3, line 13, line 14-15,  “ the first current source circuits” should be – the plurality of first current source circuits—
	Claim 3, line 16, “ the first switches” should be – the plurality of first switches—
	Claim 3, line 20, 21-22, “ the first current source circuits” should be – the plurality of first current source circuits—
Claim 3, line 23, “ the second switches” should be – the plurality of second switches—
	Claim 4, line 8, “ the first switching signals” should be – the plurality of first switching signals—
	Claim 4, line 9, “ the second switching signals” should be – the plurality of second switching signals—

	Claim 5, line 15, “ the first switches” should be – the plurality of first switches—
	Claim 5, line 18, 19-20, “ the first current source circuits” should be – the plurality of first current source circuits—
Claim 5, line 21, “ the second switches” should be – the plurality of second switches—
Claim 6, line 10-11, “ the second current” should be – the second current of the at least one current--
Claim 7, line 4, “ the first switching signals” should be – the plurality of first switching signals—
Claim 7, line 5, “ the second switching signals” should be – the plurality of second switching signals—
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1,3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wen( CN103973245B) in view of Shu (US6384652B1)
With regard to claim 1. Wen teaches a device, comprising:

Wen does not explicitly  teach the device for generating a duty cycle ratio for data,
the converter to have first output signal having the duty cycle ratio to an output terminal according to an input signal, the corrector is configured to adjust the duty cycle , plurality of first 
However,  Shu teaches the device for generating a duty cycle ratio for data ( see Fig. 1 and title, col 2. Line 1-3, duty cycle circuit for transmitting and receiving data, also see applicant’s specification only mention data in [0003] as data transmission in high speed application requires a design for clock generation circuit), the converter ( 12 , Fig. 1) to have first output signal ( output of 12, Fig. 1) having the duty cycle ratio to an output terminal according to an input signal ( e.g., 10, Fig. 1, col 3, line 60-65, clock input signal feed to 10. A clock signal 10 has duty cycle ratio.) a  plurality of first current source ( e.g., I1, I3, Fig. 1), plurality of first switch ( e.g., S1, S3, Fig. 1) configured to be turned on according to the first plurality switching signals ( control signal to S1 and S3, Fig. 1) , plurality of second current source ( e.g., I2, I4, Fig. 1) , plurality of second switches ( e.g., S2, S4, Fig. 1) configured to be turned on according to the second plurality switching signals ( control signals to S2, S4, Fig. 1) plurality of second current sources ( I2, I4, Fig. 1).
	It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen, to duplicate the current sources, the switches and generate switch signals for duplicated switches , as suggested by Shu, in order to use multiple current corrector paths to compensate the variation in the output, improve the capability of the system and increase the operation speeds.  Further, absent any criticality, the duplicate the switch and current source is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more current paths of the corrector, the more current it provides but the functionality of the circuit does not change.
 process different signals) , Shu teaches about similar circuit used for correct duty cycle for data. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Wen to correct the duty cycle since courts have hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In current application, the intended use in duty cycle correction odes not differentiate the claimed apparatus from Wen that satisfying the claimed structure limitation.  
With regard to claim 3, Wen teaches a device for generating a duty cycle ratio for data, comprising: a first transistor(e.g., P1, Fig. 2); a second transistor ( e.g., N1, Fig. 2) configured to cooperate with the first transistor  ( e.g., P1, Fig. 2) to generate an output signal ( output of P1 and N1, Fig. 2) having to an output terminal ( Vout, Fig. 2) according to an input signal (input of P1 and N1, Fig. 2); and a corrector  ( e.g., M1, M2, I1, I2, Fig. 2) configured to generate at least one current ( I1 or I2, Fig. 2) to the output terminal ( Vout, Fig. 2) in response to the output signal, to adjust the duty cycle ratio of the output signal, wherein the at least one current ( e.g., I1, I2, Fig. 2)  is configured to be not flow through the first transistor ( P1, Fig. 2) and the second transistor ( e.g., P2, Fig. 2), wherein the corrector comprises: a first current source circuit ( e.g., I1, Fig. 2) ; a first switch ( e.g., M1, Fig. 2) coupled between a first power source ( e.g., VDD, Fig. 2) and the first current source circuit ( e.g., I1, Fig. 2), and configured to be turned on according to the first switching signal ( switches signals to M1, Fig. 2), wherein the first current source circuit ( I1, Fig. 2)  is configured to generate a first current of the at least one current to the output terminal ( e.g., Vout, Fig. 2) on a condition that a corresponding one of the first switches ( e.g., M1, Fig. 2) is turned on; a second current source circuit ( e.g., I2, Fig. 2); and

Wen does not explicitly  teach the device for generating a duty cycle ratio for data,
a output signal having the duty cycle ratio to an output terminal according to an input signal, the corrector is configured to adjust the duty cycle , plurality of first current source, plurality of first switches configured to be turned on according to the first plurality switching signals, plurality of second current sources, plurality of second current sources, plurality of second switches configured to be turned on according to the second plurality switching signals, plurality of second current sources.
However,  Shu teaches the device for generating a duty cycle ratio for data ( see Fig. 1 and title, col 2. Line 1-3, duty cycle circuit for transmitting and receiving data, also see applicant’s specification only mention data in [0003] as data transmission in high speed application requires a design for clock generation circuit), first output signal ( output of 12, Fig. 1) having the duty cycle ratio to an output terminal according to an input signal ( e.g., 10, Fig. 1, col 3, line 60-65, clock input signal feed to 10. A clock signal 10 has duty cycle ratio.) a  plurality of first current source ( e.g., I1, I3, Fig. 1), plurality of first switch ( e.g., S1, S3, Fig. 1) configured to be turned on according to the first plurality switching signals ( control signal to S1 and S3, Fig. 1) , plurality of second current source ( e.g., I2, I4, Fig. 1) , plurality of second switches ( e.g., S2, S4, Fig. 1) configured to be turned on according to the second plurality 
	It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen, to duplicate the current sources , the switches and generate switching signals for the duplicated switches, as suggested by Shu, in order to use multiple current corrector paths to compensate the variation in the output, improve the capability of the system and increase the operation speeds.  Further, absent any criticality, the duplicate the switch and current source is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more current paths of the corrector, the more current it provides but the functionality of the circuit does not change.
 In addition,  Wen teaches the same structure as disclosed in the current application except it used in duty cycle for data ( Note that page 13, para 2 of Wen teaches the disclosed circuits can process different signals) , Shu teaches about similar circuit used for correct duty cycle for data. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Wen to correct the duty cycle since courts have hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In current application, the intended use in duty cycle correction does not differentiate the claimed apparatus from Wen that satisfying the claimed structure limitation.  
With regard to claim 5, Wen teaches a method for generating a duty cycle ratio for data, comprising: generating, by a converter ( e.g., P1, N1, Fig. 2), an output signal ( output of 105, Fig. 2)to an output terminal ( Vout, Fig. 2) according to an input signal ( input of P1, N1, Fig. 2); generating a control signal ( e.g., Vc, Fig. 2) based on the output signal( e.g., Vout, Fig. 2) and a reference signal ( e.g., Vbg, Fig. 2); and generating, by a corrector ( e.g., 125, Fig. 2), 
Wen does not explicitly  teach the method for generating a duty cycle ratio for data,
 the corrector is configured to correct the duty cycle , plurality of first current source, plurality of first switches configured to be turned on according to the first plurality switching signals, plurality of second current sources, plurality of second current sources, plurality of second switches configured to be turned on according to the second plurality switching signals, plurality of second current sources.
However,  Shu teaches the method for generating a duty cycle ratio for data ( see Fig. 1 and title, col 2. Line 1-3, duty cycle circuit for transmitting and receiving data, also see applicant’s specification only mention data in [0003] as data transmission in high speed 
	It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen, to duplicate the current sources , the switches and generated switching signals for the duplicated switches, as suggested by Shu, in order to use multiple current corrector paths to compensate the variation in the output, improve the capability of the system and increase the operation speeds.  Further, absent any criticality, the duplicate the switch and current source is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more current paths of the corrector, the more current it provides but the functionality of the circuit does not change.
 In addition,  Wen teaches the same structure as disclosed in the current application except it used in duty cycle for data ( Note that page 13, para 2 of Wen teaches the disclosed circuits can process different signals) , Shu teaches about similar circuit used for correct duty cycle for data. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Wen to correct the duty cycle since courts has been hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In this case, the intended use in duty cycle correction odes not differentiate the claimed apparatus from Wen that satisfying the claimed structure limitation.  
With regard to claim 6, the combination of Wen and Shu teaches all the limitations of claim 5, Wen further teaches generating the at least one current comprises:
generating, by a first current source circuit ( e.g., I1, Fig. 2), a first current of the at least one current to the output terminal ( Vout, Fig. 2) on a condition that a first switch ( M1, Fig. 2) is turned on, wherein the first switch ( M1, Fig. 2) is configured to be turned on according to a first switching signal( switch for the gate of M1, Fig. 2); and
generating, by a second current source circuit ( e.g., I2, Fig. 2), a second current of the at least one current to the output terminal on a condition that a second switch ( e.g., M2, Fig. 2) is turned on, wherein the second switch ( M2, Fig. 2) is configured to be turned on according to a second switching signal ( switch signal to control the gate of M2, Fig. 2), and the second current flows from the output terminal ( Vout, Fig. 2)to a power source ( I2, Fig. 2).

4. Claims 2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wen( CN103973245B) and Shu (US6384652B1) in further view of Lee (US20140266362A1)
With regard to claim 2, the combination of Wen and Shu teaches all the limitations of claim 1, Wen further teaches  a comparator ( e.g., 1202, Fig. 2) configured to generate the control signal ( e.g., Vc, Fig. 2)  according to the first output signal ( Vout, Fig. 2) and the reference signal ( e.g., Vbg, Fig. 2).
Wen does not teach an encoder configured to generate an encoded signal according to the control signal; and a demultiplexer configured to generate the first switching signals and the second switching signals according to the encoded signal.
However, Lee teaches an encoder  ( e.g., 150, Fig. 2 see applicant’s specification [0037] encoder is implemented with a counter and 150 is a counter) configured to generate an encoded signal ( e.g., output of 150, Fig. 2) according to the control signal ( output of 140, Fig. 2); and a demultiplexer ( e.g.,160, Fig. 2) configured to generate the first switching signals ( 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Claim 1, to include an encoder configured to generate an encoded signal according to the control signal; and include a demultiplexer configured to generate the first switching signals and the second switching signals according to the encoded signal, as taught by Lee, in order to use a digital control technical to accurately control the current pass through the duty cycle corrector to implement the duty cycle correction, provide faster operation speed and improve the performance  of the operating system.
With regard to claim 4, the combination of Wen and Shu teaches all the limitations of claim 3,  Wen further teaches  a comparator ( e.g., 1202, Fig. 2) configured to generate the control signal ( e.g., Vc, Fig. 2)  according to the first output signal ( Vout, Fig. 2) and the reference signal ( e.g., Vbg, Fig. 2).
Wen does not teach an encoder configured to generate an encoded signal according to the control signal; and a demultiplexer configured to generate the first switching signals and the second switching signals according to the encoded signal.
However, Lee teaches an encoder  ( e.g., 150, Fig. 2 see applicant’s specification [0037] encoder is implemented with a counter and 150 is a counter) configured to generate an encoded signal ( e.g., output of 150, Fig. 2) according to the control signal ( output of 140, Fig. 2); and a demultiplexer ( e.g.,160, Fig. 2) configured to generate the first switching signals ( DNCD[n:0], Fig. 3A) and the second switching signals ( UPCD[n:0], Fig. 1)  according to the encoded signal ( output of 150, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 3, to include an 
With regard to claim 7, the combination of Wen and Shu teaches all the limitations of claim 6,  but not generating, by an encoder, an encoded signal according to the control signal; and generating, by a demultiplexer, the first switching signal and the second switching signal according the encoded signal.
However, Lee teaches, generating, by an encoder  ( e.g., 150, Fig. 2 see applicant’s specification [0037] encoder is implemented with a counter and 150 is a counter) an encoded signal ( e.g., output of 150, Fig. 2) according to the control signal ( output of 140, Fig. 2); and generating, by a demultiplexer ( e.g.,160, Fig. 2) , the first switching signals ( DNCD[n:0], Fig. 3A) and the second switching signals ( UPCD[n:0], Fig. 1)  according to the encoded signal ( output of 150, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 6, to include an encoder configured to generate an encoded signal according to the control signal; and include a demultiplexer configured to generate the first switching signals and the second switching signals according to the encoded signal, as taught by Lee, in order to use a digital control technical to accurately control the current pass through the duty cycle corrector to implement the duty cycle correction, provide faster operation speed and improve the performance  of the operating system.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karlsson (US20050168291) teaches about Charge current in a charge pump of a phase locked loop is equalized by controlling one of the direct current sources with a feedback signal derived from the common mode voltage of a fully differential phase locked loop filter
Harrison (US 20020070752 A1) teaches about the duty cycle correction circuit with current source 
Gong (US20080180151A1) teaches about An oscillator structure has a sync signal processor with an input interface for an external clock based sync signal and an output interface for a duty cycle indication signal.
	Shi (US 9805773) teaches about the thermometer code included in code 540-1, 
a clock duty cycle of a clock signal inputted .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
        /PINPING SUN/Primary Examiner, Art Unit 2836